Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 22, 2012, is
made between Lime Energy Co., a Delaware corporation (“Debtor”), and Richard P.
Kiphart, as collateral agent for the Purchasers (in such capacity, “Secured
Party”).

 

RECITALS

 

A.            Debtor is a party to that certain Convertible Note and Warrant
Purchase Agreement, dated as of October 22, 2012 (the “Purchase Agreement”), by
and among Debtor and the purchasers listed on Schedule 2.2 attached thereto (the
“Purchasers”), relating to the issue and sale of 2012 Secured Convertible
Pay-in-Kind Notes (collectively, the “Notes”) and warrants (collectively, the
“Warrants”) to purchase Common Stock of Debtor.

 

B.            The Notes issued under the Purchase Agreement are to be secured by
certain collateral of Debtor as hereinafter provided.

 

C.            Secured Party is acting as collateral agent for the Purchasers
pursuant to that certain [Collateral Agency Agreement], dated as of even date
herewith, by and among the parties listed on the signature pages thereto and
Secured Party, providing, among other things, for: (i) the appointment, duties
and responsibilities of Secured Party as collateral agent, (ii) the respective
rights and interests of the parties in and to the collateral identified therein,
and (iii) the administration of the collateral identified therein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.

 

(a)           Capitalized Terms. As used herein, the capitalized terms shall
have the following meanings:

 

“Agreement” means this Security Agreement as the same may be amended.

 

“Collateral” means all right, title and interest of Debtor in and to:  all
personal property of every kind and nature including, without limitation, all
goods (including, without limitation, inventory, equipment and any accessions
thereto), instruments (including, without limitation, promissory notes), general
intangibles, documents, accounts (including, without limitation, accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, all other contract rights or rights to the payment of
money, insurance claims, and all products and proceeds thereof.

 

1

--------------------------------------------------------------------------------


 

“Event of Default” means any one of the following: (i) the failure of the Debtor
to pay or perform any of the Obligations as and when due to be paid or performed
under the terms of the Note, the Purchase Agreement or this Agreement, which
failure continues after five (5) days’ notice to Debtor from Secured Party, or
(ii) the failure in any material respect of any representation or warranty of
Debtor in the Note, the Purchase Agreement or the Agreement to be true and
correct when made.

 

“Obligations” means all of the indebtedness, obligations and liabilities of
Debtor to Secured Party, as collateral agent, or the Purchasers due or to become
due, now existing or hereafter arising under or in respect of the Note, the
Purchase Agreement and/or this Agreement, as any of the foregoing may be
amended.

 

“State” means the State of Delaware.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Delaware
from time to time.

 

(b)           Incorporation of UCC Terms. Except as specifically defined in this
Agreement, all words, terms and/or phrases used in this Agreement shall be
defined by the applicable definition ascribed thereto in Article 9 of the UCC,
which definitions are incorporated herein by reference as if fully set forth
herein, including: “Accounts”, “Documents”, “Equipment”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory” and “Proceeds”. If a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, the term
shall have the meaning ascribed to such term in Article 9.

 

2.             Grant of Security Interest.

 

(a)           Security Interest. Debtor hereby grants to Secured Party, as
collateral agent, for itself and for the ratable benefit of the Purchasers, to
secure the payment and performance in full of all of the Obligations, a first
priority perfected security interest in and so pledges and assigns to Secured
Party, as collateral agent, the Collateral, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products, subject to
Section 2(b) below.  The interest of any Purchaser in the Collateral shall be on
a parity with the interests of all other Purchasers, and the interest of each
Purchaser in the Collateral shall be ratable in the proportion that the
aggregate indebtedness then outstanding and unpaid under the Note(s) held by
such Purchaser bears to the aggregate indebtedness then outstanding and unpaid
under the Notes held by all Purchasers (except to the extent the Purchasers
agree to any other ratable interest therein).  Any Purchaser holding any
instruments, certificated Collateral or other Collateral hereunder shall do so
as agent for the Secured Party and for the ratable benefit of all Purchasers.

 

(b)           Notwithstanding anything to the contrary herein, the security
interest of Secured Party shall rank junior in priority, and shall otherwise be
subordinate in all rights, to all Senior Debt including, without limitation, any
and all rights of payment and performance of Senior Debt, and any and all rights
of the holders of Senior Debt. For purposes of this Agreement, the term “Senior
Debt”  means the following: (i) any and all commercial loans or other credit
facilities that are or will be secured by all or substantially all of the assets
of the Company and that shall have been approved by the Company’s Board of
Directors as senior in rank to the Notes and the

 

--------------------------------------------------------------------------------


 

Other Notes, and (ii) any and all obligations to the issuers of surety bonds and
performance bonds for which the Company or any of its Subsidiaries is the
principal obligor.

 

3.             Continuing Security Interest. This Agreement creates a continuing
perfected security interest in and lien upon the Collateral and shall: (a)
remain in full force and effect until all Obligations have been paid in full or
otherwise discharged; (b) be binding upon Debtor and its successors, permitted
transferees and permitted assigns; and (c) inure to the benefit of Secured Party
and the Purchasers and their respective successors, transferees and assigns.
Upon the payment in full of all Obligations, or at such time as all Notes are
converted to Common Stock of Debtor, pursuant to their terms, such that there is
no outstanding principal or accrued but unpaid interest thereunder, the security
interest and lien granted hereunder shall terminate and all rights to the
Collateral shall revert to Debtor. Upon such termination, Secured Party will
execute and deliver to Debtor such documents as Debtor shall reasonably request
to evidence such termination.

 

4.             Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any jurisdiction any initial financing statements and
amendments thereto, and continuation statements with respect thereto,  that (a)
indicate the Collateral, including that the Collateral constitutes all assets of
Debtor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, and (b) provide any other information required by part 5 of
Article 9 of the UCC, or such other jurisdiction, for the sufficiency or filing
office acceptance of any financing statement or amendment.  Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.  Debtor also ratifies its authorization for Secured Party to have filed
in any jurisdiction any like initial financing statements or amendments thereto
if filed prior to the date hereof.

 

5.             Other Actions. In order to further the attachment, perfection and
priority of, and the ability of Secured Party to enforce, the security interest
in the Collateral, and without limitation on Debtor’s other obligations in this
Agreement, Debtor agrees at the request and option of Secured Party, to take any
and all other actions Secured Party may determine to be reasonably necessary or
useful for the attachment, perfection and priority of, and the ability of
Secured Party to enforce, its security interest in any and all of the
Collateral, including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that Debtor’s signature thereon is required
therefor, (b) causing Secured Party to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce
its security interest in such Collateral, including without limitation any
currently owned or hereafter acquired automobiles, trucks and other motor
vehicles, (c) complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Secured Party
to enforce its security interest in such Collateral, (d) obtaining governmental
and other third party waivers, consents and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (e) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to Secured
Party and (f) taking all

 

--------------------------------------------------------------------------------


 

actions under any earlier versions of the UCC or under any other law, as
reasonably determined by Secured Party to be applicable in any relevant
jurisdiction, including any foreign jurisdiction.  Debtor further covenants with
Secured Party as follows: (a) the Collateral shall be kept at those locations
listed on the Perfection Certificate (as hereinafter defined) and, except in the
ordinary course of business, Debtor will not remove the Collateral from such
locations, without providing at least thirty (30) days prior written notice to
Secured Party, (b) except for the security interest herein granted, Debtor shall
be the owner of the Collateral free from any right or claim of any other person,
lien, security interest or other encumbrance, and Debtor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to Secured Party, (c) Debtor shall permit Secured
Party, or its designee, to inspect the Collateral at any reasonable time,
wherever located, and (d) Debtor shall not sell or otherwise dispose, or offer
to sell or otherwise dispose, of Collateral or any interest therein, except for
sales of inventory in the ordinary course of business and except for customary
upgrades or the replacement of Collateral as Debtor determines is appropriate in
the ordinary course of business, in each case without the prior written consent
of the Secured Party.

 

6.             Representations and Warranties Concerning Debtor’s Legal Status. 
With regard to the Perfection Certificate attached hereto as Exhibit A (the
“Perfection Certificate”), Debtor represents and warrants to Secured Party as
follows: (a) Debtor’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (b) Debtor is an organization of
the type, and is organized in the jurisdiction set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth Debtor’s
organizational identification number or accurately states that Debtor has none,
(d) the Perfection Certificate accurately sets forth Debtor’s place of business
or, if more than one, its chief executive office, as well as Debtor’s mailing
address, if different, (e) all other information set forth on the Perfection
Certificate pertaining to the Debtor is accurate and complete, and (f) that
there has been no change in any information provided in the Perfection
Certificate.  Debtor further represents and warrants to the Secured Party that
this Agreement is the legal, valid and binding obligation of Debtor.

 

7.             Collateral Protection Expenses; Preservation of Collateral

 

7.1           Expenses Incurred by Secured Party.  In Secured Party’s reasonable
discretion, if Debtor fails to do so, except in connection with a good faith
dispute over taxes owed, Secured Party may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums.  Debtor agrees to reimburse Secured Party on demand for all
expenditures so made.  Secured Party shall not have any obligation to Debtor to
make any such expenditures, nor shall the making thereof be construed as the
waiver or cure of any Event of Default.

 

7.2           Debtor Remains Liable; Secured Party’s Obligations and Duties. 
Anything herein to the contrary notwithstanding, Debtor shall remain obligated
and liable under each contract or agreement comprised in the Collateral to be
observed or performed by Debtor thereunder.  Secured Party shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by Secured Party of any payment
relating to any of the Collateral, nor shall Secured Party be obligated in any
manner to

 

--------------------------------------------------------------------------------


 

perform any of the obligations of Debtor under or pursuant to any such contract
or agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Secured Party or to which Secured Party may be entitled at any time
or times.  The exercise by Secured Party of any of the rights hereunder shall
not release Debtor from any of its respective duties or obligations under any
such agreements. Secured Party’s sole duty with respect to the custody, safe
keeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with such Collateral in
the same manner as Secured Party deals with similar property for its own
account.

 

8.             Securities and Deposits.  Secured Party may at any time following
and during the continuance of an Event of Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Secured Party may, following and during the continuance of an Event
of Default, demand, sue for, collect, or make any settlement or compromise which
it deems desirable with respect to the Collateral.  Regardless of the adequacy
of Collateral or any other security for the Obligations, any deposits or other
sums at any time credited by or due from Secured Party to Debtor may at any time
be applied to or set off against any of the Obligations then due and owing.

 

9.             Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing,
Debtor shall, at the request and option of the Secured Party, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of the Secured Party in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to Secured Party or to any financial institution designated by Secured Party,
and Secured Party may itself, if an Event of Default shall have occurred and be
continuing, without notice to or demand upon Debtor, so notify account debtors
and other persons obligated on Collateral.  After the making of such a request
or the giving of any such notification, Debtor shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Debtor as trustee for Secured Party without
commingling the same with other funds of Debtor and shall turn the same over to
Secured Party in the identical form received, together with any necessary
endorsements or assignments.  Secured Party shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Secured Party to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.

 

10.           Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, Secured Party, without any other notice to or demand upon
Debtor, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC and any additional rights and remedies which may be provided
to a secured party in any jurisdiction in which Collateral is located,
including, without limitation, the right to take possession of the Collateral,
and for that purpose the Secured Party may, so far as Debtor can give authority
therefor, enter upon any premises on which the Collateral may be situated and
remove the same therefrom.  Secured Party may in its

 

--------------------------------------------------------------------------------


 

discretion require Debtor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of Debtor’s principal office(s)
or at such other locations as Secured Party may reasonably designate.  Unless
the Collateral is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market, Secured Party shall give to
Debtor at least ten (10) business days’ prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made.  Debtor hereby
acknowledges that ten (10) business days’ prior written notice of such sale or
sales shall be reasonable notice.  In addition, Debtor waives any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
Secured Party’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.  In
taking any action under this Section 10 or otherwise taking action as collateral
agent on behalf of Purchasers and exercising such powers and performing such
duties under this Agreement as are granted to Secured Party hereunder, Secured
Party shall act in each case in accordance with the instructions of the
Purchasers holding Notes constituting a majority of the aggregate outstanding
indebtedness under all of the Notes.

 

11.           Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (c) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (d) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (e) to contact other
persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (f) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (g) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (h) to dispose of assets
in wholesale rather than retail markets, (i) to disclaim disposition warranties,
(j) to purchase insurance or credit enhancements to insure Secured Party against
risks of loss, collection or disposition of Collateral or to provide to Secured
Party a guaranteed return from the collection or disposition of Collateral, or
(k) to the extent deemed appropriate by Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section 11 is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC or other law of the State or any other relevant
jurisdiction in the Secured Party’s exercise of remedies against the Collateral
and that other actions or omissions by the Secured Party shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 11.  Without limitation upon the foregoing, nothing contained in this
Section 11 shall be construed to grant any rights to Debtor or

 

--------------------------------------------------------------------------------


 

to impose any duties on Secured Party that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section
11.

 

12.           No Waiver by Secured Party, Etc.  Secured Party shall not be
deemed to have waived any of its rights or remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by Secured Party.  No delay or omission on the part of Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion. 
All rights and remedies of Secured Party with respect to the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as Secured Party deems expedient.

 

13.           Marshalling.  Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such Collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such Collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of Collateral which might cause
delay in or impede the enforcement of Secured Party’s rights and remedies under
this Agreement, the Notes, the Purchase Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Debtor hereby irrevocably waives the benefits of all such laws.

 

14.           Proceeds of Dispositions; Expenses.  Debtor shall pay to Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Secured Party in protecting, preserving or
enforcing the Secured Party’s rights and remedies under or in respect of any of
the Obligations or any of the Collateral.  After deducting all of said expenses,
the residue of any proceeds of collection or sale or other disposition of the
Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as Secured Party may
determine, proper allowance and provision being made for any Obligations not
then due.  Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a) (1) (C)
or 9-615(a) (3) of the UCC, any excess shall be returned to Debtor.  In the
absence of final payment and satisfaction in full of all of the Obligations, and
Debtor shall remain liable for any deficiency.

 

15.           Governing Law.  This Agreement is shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflicts of law provisions.

 

16.           Secured Party Reliance.  Debtor (i) certifies that neither Secured
Party nor any of its representatives, agents or attorneys has represented,
expressly or otherwise, that Secured Party would not, in the event of
litigation, seek to enforce any waivers contained in this

 

--------------------------------------------------------------------------------


 

Agreement, and (ii) acknowledges that, in entering into this Agreement, Secured
Party is relying upon, among other things, the waivers and certifications
contained in this Agreement as a material inducement to enter into this
Agreement and such waivers and certificates are knowing and voluntary.

 

17.           Miscellaneous.

 

(a)           The headings of each section of this Agreement are for convenience
only and shall not define or limit the provisions thereof.

 

(b)           This Agreement and all rights and obligations hereunder shall be
binding upon Debtor and its respective successors and assigns, and shall inure
to the benefit of Secured Party and the Purchasers and their heirs,
representatives and assigns, provided that Debtor shall not assign this
Agreement or any rights hereunder or delegate any obligations hereunder without
the prior written consent of Secured Party.

 

(c)           If any term of this Agreement shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. 
Debtor acknowledges receipt of a copy of this Agreement.  When used herein, the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “including without limitation.”

 

(d)           Except as otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (i) when hand
delivered to the other party, (ii) when received by facsimile at the address and
number for such party set forth on the signature page hereto, or (iii) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth on the signature page below, with
next business day delivery guaranteed.  A party may change or supplement its
addresses for the purposes of receiving notice pursuant to this subsection (d)
by giving the other parties written notice of the new address in the manner set
forth above.

 

(e)           This Agreement may be modified or amended only by a written
agreement signed by Debtor and Secured Party.

 

[Signatures Appear on the Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Security Agreement to be duly executed as of the date first above written.

 

 

 

 

DEBTOR:

 

 

 

 

 

Lime Energy Co.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

Its:

Chief Financial Officer

 

 

Accepted by Secured Party, as collateral agent:

 

 

 

 

 

 

 

 

/s/ Richard P. Kiphart

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFECTION CERTIFICATE

 

1.             Name.  The exact legal name of Debtor as that name appears on its
Certificate of Incorporation is as follows:

 

Lime Energy Co.

 

2.             Other Identifying Factors.

 

(a)           The following is the mailing address of Debtor:

 

16810 Kenton Drive, Suite 240

Huntersville, NC 28078

 

(b)           Debtor’s principal place of business is located at the above
mailing address. Debtor also maintains inventory at the following address:

 

                                                                                 

 

                                                                                 

 

(c)           The following is the type of organization of Debtor:

 

Corporation

 

(d)           The following is the jurisdiction of Debtor’s organization:

 

Delaware

 

(e)           The following is Debtor’s state issued organizational
identification number:

 

2895438

 

3.             Other Names, Etc.

 

(a)           The following is a list of all other names (including trade names
or similar appellations) used by Debtor, or any other business or organization
to which Debtor became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years, and any subsidiaries of Debtor:

 

Subsidiary Companies:

 

ADVB Acquisition Corp.

GES-Port Charlotte, LLC

Landmark Electrical and Mechanical Services, LLC

 

--------------------------------------------------------------------------------


 

Landmark Services Company of California, LLC

Landmark Services Company of Florida, LLC

Landmark Services Company, LLC

LEAD I Waikoloa Village, LLC

Lime Energy Asset Development, LLC

Lime Energy Services Co.

Lime Finance Inc.

 

4.             Other Current Locations.

 

Location:

 

Address:

Corporate Headquarters

 

16810 Kenton Drive, Suite 240, Huntersville, NC 28078

California (Glendora)

 

2247 Lindsay Way, Glendora, CA 91740

California (Northridge)

 

9221 Corbin Ave, Suite 130, Northridge, CA 91324

Hawaii

 

99-1295 Waiua Pl Suite 2D, Aiea, HI 96701

Massachusetts (Lee)

 

130 Quarry Hill Road, Lee, MA 01238

New Jersey

 

3 Convery Boulevard, Suite 600, Woodbridge, NJ 07095

New York (Buffalo)

 

190 Lawrence Bell Dr. Suite 104, Buffalo, NY 14221

New York (Long Island)

 

700 Broadhollow Rd., Farmingdale, NY 11735

New York (NYC)

 

129 West 27th Street, 11th Floor, New York, NY 10001

North Carolina (Greensboro)

 

16-A Oak Branch Drive, Greensboro, NC 27407

North Carolina (Locust)

 

P.O. Box 610, Locust, NC 28097

Pennsylvania (Bethlehem)

 

5 Highland Ave., Suite A, Bethlehem, PA 18017

Pennsylvania (Philadelphia)

 

40 W. Evergreen Avenue, Suite 110, Philadelphia, PA 19118

Texas (Austin)

 

Cameron Business Park 2 9701 Dessau Road, Suite 204, Austin, TX 78754

 

(a)          There are no locations in the United States of America other than
those set forth above in which Debtor maintains or during the past four months
has maintained any books or records relating to any of the Collateral consisting
of, among other Collateral, accounts, instruments, chattel paper, general
intangibles or mobile goods.

 

(b)           There are no places of business of Debtor now or during the prior
four months in the United States of America other than those set forth above.

 

(c)           There are no locations in the United States of America where any
of the Collateral consisting of inventory or equipment is located, or was
located during the past twelve (12) months other than those set forth above.

 

--------------------------------------------------------------------------------